Citation Nr: 1308870	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  04-09 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Robert M. Norris, III, Esq.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to April 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In a November 2009 decision, the Board denied entitlement to service connection for a low back disorder.  The Veteran then submitted a motion for reconsideration of that decision.  In November 2010, a delegate of the Board's Chairman denied that motion.  In March 2011, the Veteran filed a notice of appeal with the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2012 decision, the Court vacated the Board's November 2009 decision as to this issue and remanded the matter to the Board for proceedings consistent with the Court's decision.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary in this case so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.

VA's duty to assist a claimant in obtaining evidence to substantiate a claim of entitlement to disability compensation benefits includes assisting him or her in obtaining relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 38 C.F.R. § 5103A(c)(3) (West 2002 & Supp. 2012).  VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will end its efforts only if it concludes that the records do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2) (2012).  

The claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from Federal agency or department custodians.  38 C.F.R. § 3.159(c)(2)(i) (2012).  If requested by VA, the claimant must provide enough information to identify and locate the existing records, including the custodian or agency holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  Id.  If necessary, the claimant must authorize the release of existing records in a form acceptable to the custodian or agency holding the records.  38 C.F.R. § 3.159(c)(2)(ii) (2012).  

Of record is a letter dated in November 2003 in which the Veteran listed five paragraphs that he described as information with regards to his military medical history and the causes of some of his medical problems to date.  In the third paragraph, he stated that he had worked at the U.S. Postal Service, with a date of 1986, and that the U.S. Postal Service medical records showed that he continued to seek medical treatment for his back condition.  In a March 2004 VA Form 21-8940, application for increased compensation based on unemployability, the Veteran listed his employment with the U.S. Postal Service from November 1984 to June 1999.  

On remand, the RO must make the efforts required by statute and regulation to obtain any existing relevant administrative or medical records held by the U.S. Postal Service.  If the records are obtained, they must be associated with the claims file.  If the records are not obtained, all efforts to obtain them, including any negative replies obtained in response to requests, must be associated with the claims file.  If the records are not obtained, the RO must provide the Veteran and his representative with written notice that has the content specified at 38 C.F.R. § 3.159(e) (2012).  

Additionally, when the Board adjudicated this claim in November 2009, the most recent records of treatment of the Veteran by VA, associated with the claims file, were February 2009 records from the Birmingham VA system.  Although there are later VA records associated with the claims file, it is unclear as to whether there exist any additional post February 2009 VA treatment records relevant to the Veteran's claim of entitlement to service connection for a low back disorder.  Hence, on remand, the RO must obtain any such additional records and associate them with the claims file.  

After this development is completed, the RO must readjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the U.S. Postal Service any and all administrative or medical records from November 1984 to June 1999 that are relevant to the Veteran's claim of entitlement to service connection for a low back disorder.  If the U.S. Postal Service responds to the effect that it requires an authorization or release from the Veteran, or any other information from the Veteran, to provide such records, then send a letter to the Veteran and his representative requesting that the proper authorization and/or release is completed, and any other required information is provided, and then submit such to the U.S. Postal Service.  All obtained records must be associated with the claims file.  The RO must continue in its efforts to obtain these records until it is determined that the records do not exist or that further efforts to obtain the records would be futile (such as if the U.S. Postal Service advises VA that the records do not exist or that the custodian does not have them).  If this is the case, the RO must obtain a negative response from the U.S. Postal Service or other appropriate Federal department or agency that is the custodian of such records, to the extent possible.  The RO must document all efforts to obtain such records and associate all such documentation with the claims file.  

2.  If the records described above are not obtained, send a letter to the Veteran and his representative informing them of the following:  (i)That the U.S. Postal Service records were not obtained; (ii) a description of the efforts VA made to obtain the records; (iii) a description of any further action that VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records; and (iv) notice that the Veteran is ultimately responsible for providing the records.  Allow an appropriate opportunity for the Veteran and/or his representative to respond.  

3.  Obtain any relevant records of VA treatment of the Veteran through the Birmingham VA system for the period since February 2009 and associate such record with the claims file.  If no such records exist, obtain a negative response and associate that response with the claims file.  

4.  Then, readjudicate the issue of entitlement to service connection for a low back disorder.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



